December 14, 2017




                                 JUDGMENT

                 The Fourteenth Court of Appeals
    PAMELA Y. KELLEY, CLARA BROOKS, AND GARY L. LEONARD,
                          Appellants

NO. 14-17-00729-CV                      V.

                         LAVEARN IVEY, Appellee
                     ________________________________

      Today the Court heard its own motion to dismiss the appeal from the order
signed by the court below on August 15, 2017. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellants, Pamela Y. Kelley, Clara Brooks, and Gary L. Leonard.
      We further order this decision certified below for observance.